United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Anaheim, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-163
Issued: March 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2014 appellant filed a timely appeal from an October 1, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish entitlement to
compensation for wage loss for the period April 10 to November 1, 2013 causally related to his
April 10, 2013 employment injury.
FACTUAL HISTORY
On May 17, 2013 appellant, then a 43-year-old city letter carrier, filed an occupational
disease claim indicating that he injured his left ankle and lower back due to years of repetitive
movement. He first realized his condition was caused or aggravated by his employment on
1

5 U.S.C. §§ 8101-8193.

April 10, 2013. Appellant stopped work prior to the claimed date of injury as he was removed
from the employing establishment effective April 15, 2013 for cause. He was employed at
Central Parking System from May 30 to July 2, 2013 as a full-time lead attendant. On July 12,
2013 OWCP accepted appellant’s claim for lumbar sprain and left ankle sprain.
Appellant’s physicians Dr. Edward Mittleman, a Board-certified internist, Dr. D.
Domenic Signorelli, a Board-certified neurologist, Dr. Maliheh Massih, a Board-certified
physiatrist, and Dr. Serge Obukhoff, a Board-certified neurosurgeon, have provided diagnoses of
multiple lumbar disc herniation, multiple lumbar level spinal stenosis, lumbar radiculopathy with
left foot drip, left ankle multiple ligamentous sprains, left ankle multiple ligamentous
tenosynovitis, tear of the calcaneofibular ligament, left peroneal neuropathy, and underlying
peripheral polyneuropathy demyelinating in nature.
In his initial report dated April 24, 2013 and progress reports thereafter, Dr. Mittleman
opined that appellant was able to work modified duty with restrictions.
In an October 3, 2013 report, Dr. Steven M. Ma, a Board-certified orthopedic surgeon
and second opinion examiner, noted that appellant had not worked since February 20, 2013
because no light duty was available. He noted that when appellant was initially seen at the
Performance Medical and Rehabilitation Center, Inc. he was given work restrictions, but lightduty work was not available. Dr. Ma noted the history of injury, appellant’s medical course, and
his review of the records. He noted examination findings and provided an impression of
nonindustrial neurologic condition of the lower extremities confirmed by the diagnostic studies.
Dr. Ma stated that appellant had diffuse muscle loss of his entire left leg from the left hip down
to his toes. He noted weakness about his right leg, but not as severe as his left leg. Dr. Ma
indicated that appellant’s left foot drop was due to severe neurologic problems involving all the
muscles and nerves of his left leg and was due to a nonindustrial problem involving the entire
left leg. He indicated that appellant’s medical condition has not had further testing, had not been
diagnosed yet, and opined that his severe weakness and severe pain was greater than what any
back condition could cause. Dr. Ma indicated his agreement with appellant’s physicians that
appellant was able to work with restrictions and opined that he was able to perform sedentary
work for eight hours a day with restrictions. He completed a work capacity evaluation noting
appellant’s restrictions.
On October 31, 2013 appellant filed a claim for compensation (Form CA-7) requesting
total disability compensation benefits from April 10 through November 1, 2013. The employing
establishment noted that he was off work pending removal.
On November 6, 2013 OWCP forwarded a copy of Dr. Ma’s second opinion report to
appellant’s physician, Dr. Mittleman, for comment, noting that Dr. Ma opined that appellant had
a severe neuropathy of his lower extremity that was not related to his work. In a November 6,
2013 letter, it advised appellant that Dr. Ma’s second opinion report had been forwarded to
Dr. Mittleman for comment and that he had 30 days in which to submit the requested documents.
No response was received from Dr. Mittleman.
By letter dated December 5, 2013, OWCP advised appellant that additional evidence was
needed to establish disability for work during the period claimed and that there was a conflict in
the medical evidence between his treating physicians and the second opinion examiner as to the
2

cause of his medical conditions. Appellant was accorded 30 days to submit the requested
information.
In a November 20, 2013 report, Dr. Mittleman reviewed Dr. Ma’s second opinion report
and agreed that appellant’s peripheral neuropathy was not work related and that appellant had not
sought medical care with regard to the peripheral neuropathy. He indicated that appellant had
sought care in regards to the other pathology that was present and opined that his work activities
performed in association with a peripheral neuropathy resulted in multiple left ankle ligamentous
sprains with multiple ligamentous tenosynovitis. Dr. Mittleman indicated that Dr. Ma ignored
the findings on several diagnostic tests which indicated ongoing left-side radiculopathy. In that
report, as well as in a December 19, 2013 letter, he requested that appellant be examined by an
impartial medical specialist.
In periodic reports dated December 5, 2013 onward, Dr. Mittleman continued to opine
that appellant’s conditions of exacerbation of lumbar region sprain, lumbar disc herniations with
radiculopathy, and left ankle strain were causally related to appellant’s work duties. He also
continued to opine that appellant was capable of modified work.
Reports from Dr. Obukhoff were also received. In his January 17, 2014 report,
Dr. Obukhoff disagreed with Dr. Ma’s findings and requested that appellant’s diagnoses be
revised to include lumbar disc herniation with radiculopathy and lumbar canal stenosis with
neurogenic claudication. He opined in all his reports that appellant was able to work modified
duty, per his primary treating physician.
In an initial report of July 3, 2014, Dr. Gary L. Baker, a Board-certified anesthesiologist,
provided pain medicine reevaluation for appellant’s work-related lumbar radiculopathy. An
August 18, 2014 periodic report was also received.
A copy of an October 4, 2013 arbitration award2 was also received, regarding his claim
for back pay, along with several diagnostic tests.
By decision dated October 1, 2014, OWCP denied appellant’s claim for disability
compensation for the period April 10 through November 1, 2013.
LEGAL PRECEDENT
An employee seeking benefits under FECA bears the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence. For each period of disability
claimed, the employee must establish that he or she was disabled for work as a result of the
accepted employment injury. Whether a particular injury causes an employee to become
disabled for work and the duration of that disability are medical issues that must be supported by
reliable, probative, and substantial medical opinion evidence.3 Such medical evidence must

2

The arbitration award found that just cause did not exist for management’s emergency placement of appellant in
an off-duty status without pay on February 20, 2013 and awarded appellant back pay from February 20, 2013
onwards.
3

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

3

include findings on examination and the physician’s opinion, supported by medical rationale,
showing how the injury caused the employee disability for his or her particular work.4
Monetary compensation benefits are payable to an employee who has sustained wage loss
due to disability for employment resulting from the employment injury.5 The Board will not
require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow an employee to self-certify his or her disability and entitlement to
compensation.6
ANALYSIS
OWCP accepted appellant’s claim for left ankle sprain/strain and lumbar spine
sprain/strain. Appellant filed a claim for wage-loss compensation for the period April 10 to
November 1, 2013, which OWCP denied. He has the burden to provide medical evidence
establishing that he was partially or totally disabled on and after April 10, 2013 through
November 1, 2013 due to his accepted work-related conditions.
The Board finds that appellant has failed to submit medical evidence in support of total
disability during the period claimed. Dr. Mittleman stated in his medical report dated April 24,
2013 and in subsequent reports that appellant was able to work modified duty with restrictions.
The second opinion examiner Dr. Ma agreed that appellant was capable of working eight hours a
day with restrictions. While the file reflects there is a medical disagreement as to the extent of
appellant’s work conditions, there is no medical opinion evidence within the claimed period
which states that appellant was totally disabled due to the accepted work conditions.7 In fact,
none of the contemporaneous medical reports of file indicate that appellant had any employmentrelated disability for the period April 10 through November 1, 2013.
There is also no evidence that the employing establishment could not accommodate
appellant during the claimed period. Appellant was placed off work in February 2013 pending
removal for disciplinary reasons. He was not off work because he was totally disabled or
because the employing establishment could not accommodate his work restrictions.
Appellant failed to submit any medical reports from a physician who, on the basis of a
complete and accurate factual and medical history, concluded that he was disabled for the period
April 10 to November 1, 2013 due to his accepted work-related conditions.8 Accordingly, he has
4

Dean E. Pierce, 40 ECAB 1249 (1989).

5

Laurie S. Swanson, 53 ECAB 517, 520 (2002). See also Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

6

Amelia S. Jefferson, supra note 3.

7

While the record includes medical reports which diagnose a myriad of medical conditions including multiple
lumbar disc herniation, multiple level spinal stenosis, lumbar radiculopathy with left foot drop, left ankle
tenosynovitis, tear of the calcaneofibular ligament, left peroneal neuropathy, and underlying peripheral
polyneuropathy, OWCP has not issued a final decision as to whether any of these conditions have been established
to be work related.
8

The remaining medical evidence of record postdated the period claimed and, thus, was not relevant to this claim.

4

failed to meet his burden of proof in establishing an employment-related disability and is not
entitled to wage-loss compensation for the claimed period.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established entitlement to wage-loss benefits for
periods of disability claimed from April 10 to November 1, 2013 causally related to his April 10,
2013 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 1, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 19, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

The Board also notes that the record indicates that appellant worked as a toll attendant from May 30 to July 2,
2013, which negates a total disability status.

5

